                    1

                    2

                    3

                    4

                    5

                    6

                    7

                    8                          IN THE UNITED STATES DISTRICT COURT
                    9                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
                   10

                   11   STATE OF CALIFORNIA, et al.,                Case No. 4:18-cv-00521-HSG (related)
                   12                Plaintiffs,                    Case No. 4:18-cv-00524-HSG (related)
DOWNEY BRAND LLP




                   13                v.
                                                                    ORDER GRANTING THE STATE OF
                   14   U.S. BUREAU OF LAND                         WYOMING’S REQUEST FOR
                        MANAGEMENT, et al.,                         TELEPHONIC APPEARANCE AT
                   15                                               HEARING ON PLAINTIFF CITIZEN
                                     Defendants.                    GROUPS’ MOTION TO COMPLETE
                   16                                               AND/OR SUPPLEMENT THE
                                                                    ADMINISTRATIVE RECORD
                   17

                   18                                               Judge:   Hon. Haywood S. Gilliam, Jr.
                                                                    Date:    March 21, 2019
                   19   SIERRA CLUB, et al.,                        Time:    2:00 p.m.
                                                                    Dept.:   2, 4th Floor
                   20                Plaintiffs,
                   21                v.                             Action Filed:     January 24, 2018
                   22   RYAN ZINKE, et al.,
                   23                Defendants.
                   24

                   25

                   26

                   27

                   28
                                                                             Case Nos. 4:18-cv-00521-HSG; 4:18-cv-00524-HSG
                                            ORDER GRANTING THE STATE OF WYOMING’S REQUEST FOR
                                                         TELEPHONIC APPEARANCE
                    1          Having considered the State of Wyoming’s request to appear telephonically at the hearing
                    2   on the Motion to Complete and/or Supplement the Administrative Record, and finding that good
                    3   cause exists, the Court grants the request. Erik E. Petersen, Counsel for Defendant-Intervenor
                    4   State of Wyoming, may appear telephonically at the hearing on the Motion to Complete and/or
                    5   Supplement the Administrative Record, which is set for March 21, 2019, at 2:00 p.m., in the
                    6   courtroom of the Hon. Haywood S. Gilliam, Jr., located at the Ronald V. Dellums Federal
                    7   Building and United States Courthouse, Courtroom 2, 4th Floor, 1301 Clay Street, Oakland,
                    8   California 94162. Counsel shall contact CourtCall at (866) 582-6878 to make arrangements for
                    9   the telephonic appearance.
                   10          IT IS SO ORDERED.
                   11

                   12   Dated: March 19, 2019
                                                                  JUDGE HAYWOOD S. GILLIAM, JR.
DOWNEY BRAND LLP




                   13                                             UNITED STATES DISTRICT COURT JUDGE
                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
                                                                        1        Case Nos. 4:18-cv-00521-HSG; 4:18-cv-00524-HSG
                                             ORDER GRANTING THE STATE OF WYOMING’S REQUEST FOR
                                                          TELEPHONIC APPEARANCE
